 Case 1:21-cv-00790-MN Document 13-1 Filed 09/07/21 Page 1 of 1 PageID #: 79




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



 Nitetek Licensing LLC,                                     Case No. 1:21-cv-00790-MN
        Plaintiff,                                          Patent Case
        v.                                                  Jury Trial Demanded
 Particle Industries, Inc.,

        Defendant.


               [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION
                    TO EXTEND TIME FOR PLAINTIFF TO FILE
               ITS RESPONSE TO DEFENDANT’S MOTION TO DISMISS

       Upon consideration of Plaintiff Nitetek Licensing LLC’s (“Plaintiff”) Motion for a one (1)

week extension of time to September 14, 2021 for Plaintiff to respond to Defendant Particle

Industries, Inc.’s (“Defendant”) Motion to Dismiss Pursuant to Rule 12(b)(6) and the arguments

and papers presented in support and in opposition thereto, IT IS HEREBY ORDERED that the

Plaintiff’s motion is GRANTED.



       IT IS SO ORDERED this ________ of September, 2021.


                                                    ___________________________
                                                    United States District Court Judge
